

	

		II

		109th CONGRESS

		2d Session

		S. 2238

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2006

			Mr. Bayh (for himself

			 and Mr. Bingaman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend titles XVIII and XIX of the Social Security Act

		  to assure uninterrupted access to necessary medicines under the Medicare

		  prescription drug program.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited

			 as the Medicare Prescription Drug Emergency Guarantee Act of

			 2006.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Protections to provide for uninterrupted access to

				medicines.

					Sec. 3. Required application of intermediate sanctions to

				protect against fraud and abuse.

					Sec. 4. Changes of enrollment in prescription drug plans and

				MA–PD plans allowed twice during year.

					Sec. 5. Prohibiting additional restrictions or limitations on

				coverage during year.

					Sec. 6. MedPAC study on appropriate enrollment of dual eligible

				individuals.

					Sec. 7. Prohibition on conditioning Medicaid eligibility on

				enrollment in Medicare part D coverage or other creditable

				coverage.

					Sec. 8. Reimbursement of third parties for 2006 transition

				costs.

				

			2.Protections to

			 provide for uninterrupted access to medicines

			(a)Minimum standard

			 transition coverage

				(1)In

			 generalSection 1860D–4(b) of the Social Security Act (42 U.S.C.

			 1395w–104(b)) is amended by adding at the end the following new

			 paragraph:

					

						(4)Uninterrupted

				access to medicines

							(A)Minimum standard

				transition coverageA PDP

				sponsor offering a prescription drug plan under this part or an MA–PD plan

				under part C shall provide minimum standard transition coverage in accordance

				with subparagraph (B).

							(B)RequirementsThe minimum standard transition coverage

				under this subparagraph, with respect to a part D eligible individual who is

				enrolled in a prescription drug plan (or an individual who is presumed to be

				such an individual pursuant to subparagraph (F)) who presents a prescription

				for a drug at a pharmacy, is the following:

								(i)Guaranteed

				initial supply, regardless of coverage limitations or

				restrictionsIn the case that the PDP sponsor of such plan uses a

				formulary that does not cover the drug or otherwise imposes a restriction on

				the coverage of the drug (such as through the application of a preferred

				status, usage restriction, step therapy, prior authorization or a quantity

				limits) and during the period in which such individual has been enrolled in

				such plan the individual has not previously sought coverage under the plan for

				such drug the plan shall provide for the following:

									(I)Minimum supply of

				prescription drugThe plan

				must provide for coverage for at least a 60-day supply (or a 90-day supply in

				the case of an individual who is a resident of a long-term care facility) of

				the drug, or, if less, a supply of the drug that is the full amount of the

				prescription.

									(II)Information on

				formulary, prescription drug plans, and appeal rightsThe plan

				must provide the individual with a standard notice developed by the Secretary

				that informs the individual about the limitations and restrictions of the

				coverage of the drug, that describes the rights of the individual with respect

				to requesting a determination under subsection (g)(2) or an appeal of such a

				determination under subsection (h), that describes any ability of the

				individual to change the election of such plan under section 1860D–1(b)(1)(B),

				and that informs the individual about sources of information on prescription

				drug plans to make such a change in plans.

									(III)Refills during

				pending appealIn the case of such an individual who brings an

				appeal under subsection (h), with respect to the prescription drug involved, an

				additional supply of the drug (for the amount of days provided to the

				individual under subclause (I)) during the period ending on the date on which a

				final determination is made on the appeal.

									(ii)Guaranteed

				supply when unable to verify plan enrollmentIn the case that the

				pharmacy is unable to locate or verify the individual's enrollment in such plan

				through a reasonable effort:

									(I)Minimum supply

				of prescription drugThe plan

				must provide for coverage for at least a 60-day supply (or a 90-day supply in

				the case of an individual who is a resident of a long-term care facility) of

				the drug, or, if less, a supply of the drug that is the full amount of the

				prescription.

									(II)RefillsThe plan must provide an additional 60-day

				supply (or a 90-day supply in the case of an individual who is a resident of a

				long-term care facility) of the drug, or if less, a supply of the drug that is

				the full amount of the prescription, if the pharmacy continues to be unable to

				locate the individual's enrollment through such reasonable efforts when a

				prescription is presented on or after the date that a prescription refill is

				appropriate.

									(C)Reimbursements

								(i)Reimbursements to

				pharmacies

									(I)In

				generalIf a pharmacy provides prescription drugs for which the

				minimum standard transition coverage is required under subparagraph (B), the

				Secretary shall reimburse the pharmacy for the costs incurred in providing the

				prescription drugs, including acquisition costs, dispensing costs, and other

				overhead costs. The Secretary shall provide prompt payment (consistent with the

				provisions of section 1842(c)(2)) of such reimbursements from the Medicare

				Prescription Drug Account under section 1860D–16 of the Social Security Act (42

				U.S.C. 1395w–116). Such reimbursements shall be deemed to be payments from such

				Account under subsection (b) of such section.

									(II)Sanctions for

				fraudulent claimsIn the case

				of a pharmacy that knowingly provides to the Secretary false information in

				connection with a claim for reimbursement under subclause (I), the Secretary

				may impose a civil money penalty in an amount not to exceed $10,000 for each

				such claim. The provisions of section 1128A (other than subsections (a) and (b)

				and the second sentence of subsection (f)) shall apply to a civil money penalty

				under the previous sentence in the same manner as such provisions apply to a

				penalty or proceeding under section 1128A(a).

									(ii)Recovery from

				plans of pharmacy reimbursementsThe Secretary shall establish a

				process for recovering the reimbursements made to pharmacies under clause (i)

				from prescription drug plans and MA–PD plans if the Secretary determines that

				such plans should have incurred such costs. Amounts recovered pursuant to the

				preceding sentence shall be deposited in the Medicare Prescription Drug

				Account.

								(iii)Application of

				intermediate sanctionsIn the case of a failure of a prescription

				drug plan under this part or an MA–PD plan under part C to provide for the

				minimum coverage required under subparagraph (B), the failure shall be treated

				as a failure to provide medically necessary items and services under section

				1857(g)(1)(A), as applied by section 1860D–12(b)(3)(E), and the Secretary shall

				impose intermediate sanctions under such section 1857(g).

								(D)Cost-sharingThe

				cost-sharing for a prescription filled pursuant to subparagraph (B) for an

				individual shall be in accordance with the prescription drug plan in which the

				individual attests to be enrolled and the class of individual (such as

				subsidy-eligible individuals) to which the individual so attests.

							(E)Refunds to

				individuals with inappropriate chargesIf the Secretary determines, in accordance

				with a method determined by the Secretary, that an individual was

				inappropriately charged for a prescription drug dispensed to such individual

				under this part or part C, the Secretary shall—

								(i)reduce payments to

				the sponsor of the prescription drug plan under section 1860D–15 or to the

				organization offering the MA–PD plan under section 1853 that inappropriately

				charged the individual by an amount equal to the amount the individual was

				inappropriately charged; and

								(ii)refund such amount

				to the individual within 30 days of the date of the determination that the

				individual was inappropriately charged.

								(F)Presumptive

				eligibility

								(i)Subsidy-eligible

				individualsFor purposes of this paragraph, an individual shall

				be presumed to be a dual eligible individual or subsidy-eligible individual if

				the individual self attests to being such an individual, respectively.

								(ii)Plan

				enrollmentFor purposes of this paragraph, an individual shall be

				presumed to be enrolled in a prescription drug plan under this part or an MA–PD

				plan under part C if the individual self attests to being enrolled under such

				plan.

								(iii)Individual

				liable for costs of false attestation

									(I)In

				generalIf the Secretary, as

				the result of verification activities conducted by the Secretary, determines

				after a fair hearing that an individual has knowingly made a false

				self-attestation described in clause (i) or (ii) or in subparagraph (D), the

				Secretary may, subject to subclause (II), seek recovery from the individual for

				the full amount of the cost of benefits provided to the individual under this

				paragraph as a result of such self attestation.

									(II)ExceptionThe Secretary shall at its discretion not

				seek recovery under subclause (I) if the Secretary determines that it would not

				be cost-effective to do so.

									(III)Reimbursements

				to Federal GovernmentAny

				amounts recovered by the Secretary in accordance with this clause shall be

				returned to the prescription drug plan or MA–PD plan if the Secretary has

				previously recovered payment from such plan.

									(iv)Requirements

				for self attestationThe

				Secretary shall promulgate requirements for self attestations under this

				subparagraph, but the failure of the Secretary to promulgate such requirements

				shall not preclude the applications of the previous provisions of this

				subparagraph.

								.

				(2)Effective

			 dateThe amendment made by paragraph (1) shall take effect on the

			 date of the enactment of this Act, but shall apply to prescription drugs

			 dispensed on and after January 1, 2006.

				(b)Notice for change

			 in formulary and other restrictions or limitations on coverage

				(1)In

			 generalSection 1860D–4(a) of such Act (42 U.S.C. 1395w–104(a))

			 is amended by adding at the end the following new paragraph:

					

						(5)Annual notice of

				changes in formulary and other restrictions or limitations on

				coverageEach PDP sponsor offering a prescription drug plan (and

				each MA organization offering an MA–PD plan) shall furnish to each enrollee at

				the time of each annual coordinated election period (referred to in section

				1860D–1(b)(1)(B)(iii)) for a plan year a notice of any changes in the formulary

				or other restrictions or limitations on coverage of a covered part D drug under

				the plan that will take effect for the plan

				year.

						.

				(2)Effective

			 dateThe amendment made by paragraph (1) shall apply to annual

			 coordinated election periods beginning after the date of the enactment of this

			 Act.

				(c)Standardized

			 forms and procedures for reconsiderations and appeals

				(1)In

			 generalSection 1860D–4 of such Act (42 U.S.C. 1395w–104) is

			 amended by adding at the end the following new subsection:

					

						(l)Standardized

				forms and procedures for reconsiderations and appeals

							(1)Standard

				enrollee noticeThe Secretary shall develop a standard notice to

				be distributed by a prescription drug plan (or an MA–PD plan) to an enrollee

				when a covered part D drug prescribed for the enrollee is not covered, or the

				coverage of such drug is otherwise restricted, by the plan.

							(2)Standardized

				process for reconsiderations and appealsThe Secretary shall

				require prescription drug plans and MA–PD plans to follow the same standardized

				process for reconsiderations and redeterminations under subsections (g) and

				(h). Such process shall require that determinations regarding medical necessity

				are based on professional medical judgement, the medical condition of the

				enrollee, the treating physician's recommendation, and other medical

				evidence.

							.

				(2)Effective

			 dateThe Secretary of Health and Human Services shall provide for

			 the standard notice and the standardized process, and the application of such

			 notice and process, under the amendment made by paragraph (1) by not later than

			 January 1, 2007.

				3.Required

			 application of intermediate sanctions to protect against fraud and

			 abuse

			(a)In

			 generalSection 1860D–12(b)(3)(E) of the Social Security Act (42

			 U.S.C. 1395w–112(b)(3)(E)) is amended by inserting and the reference to

			 may provide in section 1857(g)(1) is deemed a reference to

			 shall provide after this part.

			(b)Application to

			 MA–PD plansSection 1857(g)(1) of such Act (42 U.S.C.

			 1395w–27(g)(1)) is amended by inserting (or in the case of an MA–PD plan

			 or a prescription drug plan under part D, the Secretary shall provide)

			 after may provide.

			4.Changes of

			 enrollment in prescription drug plans and MA–PD plans allowed twice during

			 year

			(a)Additional

			 election permitted once each year outside of annual coordinated election

			 periodSection 1851(e)(4) of the Social Security Act (42 U.S.C.

			 1395w–21(e)(4)) is amended by inserting once every year, and in

			 addition, after make a new election under this

			 section.

			(b)Effective

			 dateThe amendment made by

			 subsection (a) shall take effect as of the date of the enactment of this

			 Act.

			5.Prohibiting

			 additional restrictions or limitations on coverage during year

			(a)In

			 generalSection 1860D–4(b)(4)

			 of the Social Security Act (42 U.S.C. 1395w–104(b)(4)) is amended by inserting

			 after subparagraph (F) the following new subparagraph:

				

					(G)Prohibiting

				additional restrictions or limitations on coverage during yearA prescription drug plan and an MA–PD plan

				may only impose a restriction or limitation on the coverage of a covered part D

				drug (such as through the application of a formulary, preferred status, usage

				restriction, step therapy, prior authorization, or a quantity limitation) only

				at the beginning of a plan year, except in the case that the Commissioner of

				Food and Drugs issues a clinical warning during a year that imposes such a

				restriction or limitation on the

				drug.

					.

			(b)Effective

			 dateThe amendment made by subsection (a) shall take effect on

			 the date of the enactment of this Act and shall apply to the removal of a drug

			 or a change in the status of such drug on and after such date.

			6.MedPAC study on

			 appropriate enrollment of dual eligible individuals

			(a)StudyThe Medicare Payment Advisory Commission

			 shall conduct a study to determine the extent to which full-benefit dual

			 eligible individuals (as defined in section 1935(c)(6) of the Social Security

			 Act (42 U.S.C. 1396u5(c)(6)) were enrolled (by assignment or otherwise) in the

			 most appropriate prescription drug plans under part D of title XVIII of such

			 Act for such individuals.

			(b)ReportThe

			 Commission shall submit a report to Congress on the study under subsection (a)

			 not later than February 1, 2007.

			7.Prohibition on

			 conditioning Medicaid eligibility on enrollment in Medicare part D coverage or

			 other creditable coverage

			(a)In

			 generalSection 1935 of the Social Security Act (42 U.S.C. 1396v)

			 is amended by adding at the end the following new subsection:

				

					(f)Prohibition on

				conditioning Medicaid eligibility on enrollment in Medicare part D coverage or

				other creditable coverage

						(1)In

				generalA State shall not condition eligibility for medical

				assistance under the State plan for a part D eligible individual (as defined in

				section 1860D–1(a)(3)(A)) who is enrolled in creditable prescription drug

				coverage described in any of subparagraphs (C) through (H) of section

				1860D–13(b)(4) on the individual’s enrollment in a prescription drug plan under

				part D of title XVIII or an MA–PD plan under part C of such title.

						(2)Coordination of

				benefits with part D for other individualsNothing in this

				subsection shall be construed as prohibiting a State from coordinating medical

				assistance under the State plan with benefits under part D of title XVIII for

				individuals not described in paragraph

				(1).

						.

			(b)Treatment of

			 State plan amendments, Redetermination of eligibilityIn the case

			 of a State that, as of the date of the enactment of this Act, has an approved

			 amendment to its State plan under title XIX of the Social Security Act with a

			 provision that conflicts with section 1935(f) of such Act (as added by

			 subsection (a)), such provision is, as of such date of enactment, null and

			 void. The State shall redetermine any applications for medical assistance that

			 have been denied solely on the basis of such a State plan amendment not later

			 than December 31, 2006. Such redetermination shall be effective as of the date

			 of the individual’s application for medical assistance.

			8.Reimbursement of

			 third parties for 2006 transition costs

			(a)Reimbursement

				(1)In

			 generalNotwithstanding

			 section 1935(d) of the Social Security Act (42 U.S.C. 1396u–5(d) or any other

			 provision of law, the Secretary of Health and Human Services shall reimburse

			 covered third parties for 100 percent of the costs incurred by the covered

			 third party during 2006 for covered part D drugs for part D eligible

			 individuals who are enrolled in a prescription drug plan under part D of title

			 XVIII of such Act (or an MA–PD plan under part C of such title) which the

			 individual reasonably expected would have been covered under such part but were

			 not because the individual was unable to access on a timely basis prescription

			 drug benefits to which the individual was entitled under such part. Such

			 payments shall be made from the Medicare Prescription Drug Account under

			 section 1860D–16 of the Social Security Act (42 U.S.C. 1395w–116) and shall be

			 deemed to be payments from such Account under subsection (b) of such section.

			 The provisions of clauses (ii) through (iv) of subparagraph (F) of paragraph

			 (4) of section 1860D–4(b) of the Social Security Act, as added by section 2(a),

			 shall apply under this paragraph in the same manner as they apply under such

			 paragraph (4).

				(2)Sanctions for

			 fraudulent claimsThe

			 provisions of subclause (II) of section 1860D–4(b)(4)(C)(i) of the Social

			 Security Act, as added by section 2(a), shall apply to a covered third party

			 with respect to a claim for reimbursement under paragraph (1) in the same

			 manner that such provisions apply to a pharmacy in connection with a claim for

			 reimbursement under subclause (I) of such section 1860D–4(b)(4)(C)(i).

				(3)Retroactive

			 application to beginning of 2006The costs incurred by a third

			 party which may be reimbursed under paragraph (1) shall include costs incurred

			 during the period beginning on January 1, 2006, and before the date of

			 enactment of this Act.

				(b)Recovery of costs

			 from plans by SecretaryThe

			 Secretary of Health and Human Services shall establish a process for recovering

			 the costs described in subsection (a)(1) from prescription drug plans and MA–PD

			 plans if the Secretary determines that such plans should have incurred such

			 costs. Amounts recovered pursuant to the preceding sentence shall be deposited

			 in the Medicare Prescription Drug Account described in subsection

			 (a)(1).

			(c)DefinitionsFor

			 purposes of this section:

				(1)Covered part D

			 drugThe term covered

			 part D drug has the meaning given such term under section 1860D–2(e) of

			 the Social Security Act (42 U.S.C. 1395w–102(e)).

				(2)Covered third

			 partyThe term covered third party means any

			 individual or party (such as a State, charity, or family member of the part D

			 eligible individual involved) other than a party that is obligated under part D

			 of title XVIII of the Social Security Act to incur the costs involved. Such

			 term shall not include a pharmaceutical company or an assistance program

			 sponsored or assisted (in whole or in part) by such company.

				(3)MA–PD

			 planThe term MA–PD

			 plan has the meaning given such term under section 1860D–41(a)(14) of

			 the Social Security Act (42 U.S.C. 1395w–151(a)(14)).

				(4)Part D eligible

			 individualThe term

			 part D eligible individual has the meaning given such term under

			 section 1860D–1(a)(3)(A) of the Social Security Act (42 U.S.C.

			 1394w–101(a)(3)(A)).

				(5)Prescription drug

			 planThe term

			 prescription drug plan has the meaning given such term under

			 section 1860D–1(a)(3)(C) of the Social Security Act (42 U.S.C.

			 1394w–101(a)(3)(C)).

				(6)StateThe

			 term State includes the District of Columbia.

				

